BOWEN, Judge.
In June 1990, Timothy Wayne Thomas pleaded guilty and was convicted of four cases of robbery in the third degree. Thomas is indigent. The appellate record has been filed in this Court but, to date, counsel has not been appointed to represent Thomas. The Attorney General has filed a motion for appointment of counsel.
Therefore this cause is remanded to the circuit court with directions that that court appoint counsel to represent Thomas on this appeal or that the court state a reason why counsel should not be appointed. If Thomas desires to waive his constitutional right to counsel on appeal, the circuit court must make a record that a knowing, intelligent, and voluntary waiver was in fact made. The circuit court is directed to file a written order with this Court within 30 days from the date of this order of remand evidencing the action taken. The time for filing briefs shall begin to run from the *412date of the appointment of counsel, or in the event that counsel is not appointed, from the date of the order of the circuit court on return to remand.
REMANDED WITH DIRECTIONS.
All Judges concur.